         Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 1 of 18




                           IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                   CRIMINAL NO:

                                                           DATE FILED:

BEHZAD SABAGH                                              VIOLATIONS:
     afl</a "Ben Sabagh"                                   18 U.S.C. S l5l3(bx2) (retaliating
                                                           against a witness - 9 counts)
                                                           l8 U.S.C. S l5l2(b)(2)(D) (tampering
                                                           with awitness- I count)
                                                           Notice of forfeiture




                                              INDICTMENT

                                                 COUNT ONE

THE GRAND JURY CIIARGES THAT:

               At all times material to this indictment:

                I   .     On or about May 29, 201 8, defendant BEHZAD SABAGH was criminally

charged by indictment      in United   States v. Behzad Sabagh,   a/Aa "Ben Sabagh, " Criminal No. l8-

226.

               2.         Person No.    l, who   is known to the grand jury, was separately charged with

criminal offenses and pleaded guilty to the charges pursuant to a plea agreement. As part of

Person No.   I's plea agreement, Person No. I       agreed to cooperate and testifo against others,

including against defendant BEHZAD SABAGH. Person No. I provided evidence and

documents against defendant SABACH relating to his charges in United States v. Behzad

Sabagh, Criminal No. l8-226, and was prepared to testify against defendant SABAGH.

               3.         On or about April 5, 2019, defendant BEHZAD SABAGH pleaded guilty

to charged conduct in United States v. Behzad Sabagh, Criminal No. l8-226.
          Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 2 of 18




                   4.    On or about May 14,2019, Person No.         I   received a court notice that

Person   No. I's sentencing hearing was scheduled for December           18,   2019.    The court notice

directed Person No.     I to report to the courtroom for the   scheduled hearing date and advised that

ifPerson No.   I   failed to appear as directed, a bench warrant may issue and Person No. I's bail

may be revoked.

                   5.    On or about August 15,2019, defendant BEHZAD SABAGH was

sentenced   in United States v. Behzad Sabagh, Criminal No. l8-226.

                   6.    On or about October 28, 2019, defendant BEHZAD SABAGH completed

his term of imprisonment and was released from prison.

                   7.    On or about December 9, 2019, Person No.          I received    a court notice that


Person   No. I's sentencing hearing was rescheduled for February 20, 2020. The court notice

directed Person No.     I to report to the courtroom for the   scheduled hearing date and advised that

if Person No. I failed to appear   as directed, a bench warrant may issue and Person             No. I's bail

may be revoked.

                   8.    On or about February 19,2020, Person No.          I   received a court notice that

Person No.   l's   sentencing hearing was rescheduled for March 6,        2020.      The court notice

directed Person No.     I to report to the courtroom for the scheduled hearing         date and advised that

if Person No. I failed to appear   as directed, a bench warrant may issue and Person             No. 1's bail

may be revoked.

                   9.    From in or about December 17,2019,to on or about March 9,2020,

defendant BEHZAD SABAGH sent a series of text messages to Person No.                     l, in which

defendant SABAGH threatened to cause bodily injury to Person No.                I   and Person   No. I's family


                                                    2
          Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 3 of 18




after Person No.     I was sentenced   and while Person No.   I was serving    a sentence   of

incarceration.

                 10.      On or about December 17,2019, defendant BEHZAD SABACH sent the

following text message to Person No.       I   :



                 Defendant SABAGH: [Picture of a man inside        a   jail cell]

                                 Wash your ass

                 I   l.   On or about December 17, 2019, in Philadelphia, in the Eastem District     of

Pennsylvania, defendant

                                          BEHZAD SABAGH,
                                          a/k/a *Ben Sabagh,"

knowingly engaged in conduct which threatened to cause bodily injury to Person No. 1, with the

intent to retaliate against Person No.    I for information given by   Person   No. I to   a   law

enforcement officer relating to defendant SABAGH's commission of a Federal offense.

                 In violation of Title 18, United States Code, Section l5l3(b)(2).




                                                    J
          Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 4 of 18




                                                 COUNT TWO

THE GRAND JURY FURTHER CHARGES THAT:

                l.      Paragraphs        I through   9   ofCount One are incorporated here.

               2.       On or about December 18, 2019, defendant BEHZAD SABAGH and

Person   No. I exchanged   a series     oftext messages that included the following:

               Defendant SABAGH: [A video called "Busy Signal - Jail I Offrcial Music Video"
                           with an image of a man behind jail bars.l

               Person   No.   I   :   Who is this

                                      So you're not scared ofsending me these stupid pictures but you
                                      are scared oftelling me who you are

                                      You don't think I can skip trace this phone number and find you?
                                      You must be dumber than you look

               Defendant SABAGH: Just ask your wife when u get released she'll tell you who
                           skipped traced who!

               Person   No.   l:      You talk a big game pussy Why don't you meet me somewhere

               Defendant SABAGH: Before or after the court?

               Person No.     l:      Now would be great

               Defendant SABAGH: Where u at?

               Person   No.   l:      Where u at

                                      I'm in queen villiage

               Defendant SABAGH: With ur moma bitch




               Person   No.   l:      Let's do this meet me in one hour at second and South

               Defendant SABAGH: Are you coming with the FBI or all by yourselfl


                                                           4
           Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 5 of 18




                Person   No.   l:      Honestly I'm not worried at all. Everything is great in my end. As
                                       for you, I would be concemed how you gonna survive day to day.
                                       No job, no friends, no family, no money, NOTHNG!!!!

                Defendant SABAGH: That's what you all say before the hammer gets dropped

                Person   No.   l:      Trust me, I can't wait to get it over with. I have a great wife and
                                       kids that love mel! How bout you??
                                       What do u have

                Defendant SABAGH: I take care of people's wives when they are away

                Person   No.   I   :   Yea yea. I feel bad for you Good luck. Try not to die today when
                                       you walk aimlessly up and down Broad St

                Defendant SABAGH: Broad                    st!?       I am in Queen Village Bitch

                                       I understand. You're having a rugh day

                                       U wanna hug?

                                       Jail   jail jail jail jail jail jail jail jail

                                       How did u get it reschedule? But don't worry she'll fuck u on the
                                       Feb 206!

                3.       On or about December                 I   8, 2019, in Philadelphia, in the Eastem District   of

Pennsylvania, defendant

                                                  BEHZAD SABAGH,
                                                  alUa "Ben Sabagh,"

knowingly engaged in conduct which threatened to cause bodily injury to Person No. I and

Person   No. I's family, with the intent to retaliate against Person No. I for information given by

Person   No. I to a law enforcement officer relating to defendant SABAGH's commission of a

Federal offense.

                In violation of Title 18, United States Code, Section                   l5l3OX2).

                                                                  5
        Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 6 of 18




                                           COUNT THREE

TIIE GRAND JURY FT]RTIIER CHARGES THAT:

              l.       Paragraphs     I through   9 of Count One are incorporated here.

              2.       On or about December3l,2019, defendant BEHZAD SABAGH sent text

messages to Person   No. I that included the following:

              Defendant SABAGH: [A photograph of Person No.             I's children]

                               How old are they?

                               Be respectful I asked you a question

                               Did your buddy Feds tell you not to talk to me?

                               Yo convict I am talking to you. Don't make me come over

                               xxx Kenilworth

                               You need to change those chandelier bulbs to LED

                               [Three images of individuals behind bars]

                               Am I getting under ur skin?

                               Jail?

                               Jail

                               Jail

                               Jail

                               Jail

                               Jail

                               Jail

                               Jail


                                                     6
          Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 7 of 18




                                You're such a pussy.

                                Ifthejudge gave him     a year what u     think she is giving you?

                                Did u wash your ass?

                3.      On or about December 31, 2019, in Philadelphia, in the Eastem District        of

Pennsylvania, defendant

                                        BEHZAD SABAGH,
                                        a/k/a "Ben Sabagh,'

knowingly engaged in conduct which threatened to cause bodily injury to Person No. I and

Person No.   I's family, with the intent to retaliate against   Person   No. I for information given by

Person   No. I to a law enforcement officer relating to defendant SABAGH's commission of a

Federal offense.

                In violation of Title 18, United States Code, Section l5l3(b)(2).




                                                    7
           Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 8 of 18




                                                 COT]NT FOUR

THE GRAND JURY FI]RTHER CHARGES THAT:

                l.       Paragraphs     I through   9 ofCount One are incorporated here.

                2.       On or about February 16,2020, defendant BEHZAD SABAGH and

Person   No. I exchanged the following text messages:

                Defendant SABAGH: tick tuck

                Person No.    l:   ?


                                   Who's this

                Defendant SABAGH: The person that doesn't have $10 to its name

                                   Answer   "l   am gonna fuck your   wife"

                                   by the way, I ll be at your sentencing.

                3.       On or about February 16,2020, in Philadelphia, in the Eastem District   of

Pennsylvania, defendant

                                            BEHZAD SABAGH,
                                            e/k/a "Ben Sabagh,'

knowingly engaged in conduct which threatened to cause bodily injury to Person No. I and

Person   No. I's family, with the intent to retaliate against Person No. I for information given by

Person   No. I to   a law enforcement   officer relating to defendant SABAGH's commission of a

Federal offense.

                    In violation of Title 18, United States Code, Section l5l3(bX2).




                                                       8
           Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 9 of 18




                                                    COUNT FIVE

THE GRAND JURY FURTHER CHARGES THAT:

                l.       Paragraphs        I through   9   ofCount One are incorporated here.

                2.       On or about Febru ary 19,2020, defendant BEHZAD SABAGH and

Person   No. I exchanged a series of text messages that included the following:

                Defendant   SABAGH: how much deposit do you need?

                Person   No.   I   :   5% per lot

                Defendant SABACH: do I get to fuck your wife               if I pay %10?

                                       ?

                Person   No.   l:      You can definitely Fuck yourself

                Defendant SABAGH: someone got to tap it while you're away.

                                       I know you think I am kidding. but    I'll   promise   I'll   fuck your wife
                                       while you are away!

                                       2 years dude

                                       the young Arab dude got l0 months city employee               I year.   I'll
                                       bet you're getting 2 years.

                3.       On or about Febru ary 19,2020, in Philadelphia, in the Eastem District                       of

Pennsylvaniq defendant

                                              BEHZADSABAGH,
                                              a/k/a 'Ben Sabagh,"

knowingly engaged in conduct which threatened to cause bodily injury to Person No. I and

Person   No. I 's family, with the intent to retaliate against Person No. I for information given by

Person No.   I to a law enforcement officer r€lating to defendant SABAGH's commission of a

Federal offense.

                                                            9
Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 10 of 18




     In violation of Title I 8. United States Code. Section   I5I   3(bX2).




                                     t0
          Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 11 of 18




                                                    COUNT   stx

THE GRAND JURY FURTHER CHARGES THAT:

                l.      Paragraphs I through 9 ofCount One are incorporated here.

                2.      On or about February 20, 2020, defendant BEHZAD SABAGH sent the

following text messages to Person No.       I   :



                Defendant SABAGH: nervous for tomorrow?

                                every second I get      I   step closer to fucking your wife. what a good
                                day

                                IEmoj is]

                                you can postponed all you want. but you have to face the music
                                sooner or later fuck facell! !!! 3/6/2020

               3.       On or about February 20,2020, in Philadelphia, in the Eastem District          of

Pennsylvania, defendant

                                        BEHZAD SABAGH,
                                        a/k/a 'Ben Sabagh,"

knowingly engaged in conduct which threatened to cause bodily injury to Person No. I and

Person No.   I's family, with the intent to retaliate against     Person   No. I for information given by

Person   No. I to a law enforcement oflicer relating to defendant SABAGH's commission of a

Federal offense.

                   In violation of Title 18, United States Code, Section        l5l3OX2).




                                                       ll
          Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 12 of 18




                                              COUNT SEVEN

THE GRAND JURY FURTHER CHARGES THAT:

                l.       Paragraphs I through 9 ofCount One are incorporated here.

                2.       On or about March4,2020, defendant BEHZAD SABAGH and Person

No. I exchanged the following text messages:

                Defendant SABAGH: what is the code for the lockbox?

                Person   No.   l:   Which property

                Defendant SABAGH: the one that I am going to fuck your wife in while
                            you're gone

                Person   No.   l:   Your such a tough guy

                Defendant SABACH: with a big dick!

                                    4 years!!!!

                3.       On or about March 4, 2020, in Philadelphia, in the Eastem District   of

Pennsylvania, defendant

                                            BEHZAD SABAGH,
                                            a/k/a 'Ben Sabagh,"

knowingly engaged in conduct which threatened to cause bodily injury to Person No. I and

Person   No. I's family, with the intent to retaliate against Person No. I for information given by

Person   No. I to   a law enforcement    oflicer relating to defendant SABAGH's commission of a

Federal offense.

                    In violation of Title 18, United States Code, Section l5l3(bX2).




                                                     t2
        Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 13 of 18




                                           COUNT EIGHT

THE GRAND JURY FURTHERCHARGES THAT:

               I.      Paragraphs   I through      9 of Count One are incorporated here.

               2.      On or about March 6,2020, defendant BEHZAD SABAGH sent the

following text messages to Person No.      I   :



               Defendant SABAGH: did u wakeup on time? today is the judgment day!!!!!
                               grease your ass [emojis]




                               what did you get? or u got it postponed again?

                               sooner or later you have to face the music! then u gotta face us!!!!
                               enjoy it while it lastsl

               3.      On or about March 6,2020, in Philadelphia, in the Eastem District        of

Pennsylvaniq defendant

                                         BEHZADSABAGH,
                                         a/k/a *Ben Sabagh,"

knowingly engaged in conduct which threatened to cause bodily injury to Person No. l, with the

intent to retaliate against Person No.   I for information given by   Person No.   I to a law

enforcement oflicer relating to defendant SABAGH's commission of a Federal offense.

               In violation of Title 18, United States Code, Section l5l3(b)(2).




                                                      l3
        Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 14 of 18




                                              COUNT N INE

THE GRAND JURY FURTHER CHARGES THAT:

                        Paragraphs   I through 9 ofCount    One are incorporated here.

                2       On or about March 9,2020, defendant BEHZAD SABAGH sent the

following text message to Person No.     l:

                Defendant SABAGH: there are many people that don't want you around. this
                            story won't have a happy ending for you ands yours. Leave town
                             it's not worth the risk!

                3.      On or about March 9,2020, in Philadelphia, in the Eastem District        of

Pennsylvania, defendant

                                        BEHZAD SABAGH,
                                        a/k/a "Ben Sabagh,"

knowingly engaged in conduct which threatened to cause bodily injury to Person No. I and

Person No.   I's family, with the intent to retaliate against   Person   No. I for information given by

Person No.   I to a law enforcement officer relating to defendant SABAGH's commission of a

Federal offense.

                In violation of Title 18, United States Code, Section 1513(bX2).




                                                   t4
        Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 15 of 18




                                                 COUNT TEN

THE GRAND JURY FURTHER CHARGES THAT:

                       Paragraphs I through 9 ofCount One are incorporated here.

               2       On or about March 9, 2020, defendant BEHZAD SABAGH sent the

following text message to Person No.     I   :



               Defendant SABAGH: there are many people that don't want you around. this
                           story won't have a happy ending for you ands yours. Leave town
                            it's not worth the risk!

               3.      On or about March 9, 2020, in Philadelphia, in the Eastem District   of

Pennsylvania, defendant

                                         BEHZAD SABAGH,
                                         a/k/a "Ben Sabagh,"

knowingly attempted to intimidate, threaten, and comtptly persuade Person No. l, by sending a

text message encouraging Person No. I to leave town, with the intent to cause and induce Person

No. I to be absent from an official proceeding to which Person No. I had been summoned by

legal process, that is, Person No.   I's federal sentencing hearing.

               ln violation of Title 18, United States Code, Section l5l2(bX2XD).




                                                     l5
         Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 16 of 18




                                      NOTICE OF               RFEITL'RE

THE GRAND JURY FURTHER CHARGES THAT:

                   l.      As a result ofthe violations ofTitle 18, United States Code, Sections l512

and   I5I3   , set forth in this indictment, defendant

                                           BEHZAD SABAGH,
                                           a/k/a "Ben Sabagh,"

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived from proceeds traceable to the commission of such violations.

                   2.      Ifany ofthe property subject to forfeiture,    as a result   ofany act or

omission of the defendant:

                           (a)     cannot be located upon the exercise ofdue diligence;

                           (b)     has been aansferred or sold to, or deposited with, a third party;

                           (c)     has been placed beyond thejurisdiction      ofthe Court;

                           (d)     has been substantially diminished in value; or

                           (e)     has been commingled        with other property which cannot be divided

                                   without difficulty;

it is the intent of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture ofany other

property of the defendant up to the value ofthe property subject to forfeiture.




                                                         l6
        Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 17 of 18




               All pursuant to Title 28, United   States Code, Section 2461(c) and   Title   18, United


States Code, Section 981(a)(l )(C).




                                                       A TRUE BILL:




ACTING T]NITED STATES ATTORNEY




                                                  17
Case 2:21-cr-00261-WB Document 1 Filed 07/06/21 Page 18 of 18
       No.

                       UNITED STATES DISTRICT COURT
                        Eostern Dislricl of Pennsylvania
                               Criminal Division


                  THE UNITED STATES OF AMERICA
                                         vs.

                           BEHZAD SABAGH
                              alWa "Ben Sabagh"

                              INt)l("t MIiN           r'


                                     ('ou   nt s


      l8 U.S.C. $ l5l3(bX2) (retaliating against a witness - 9 counts)
      l8 U.S.C. $ l5l2(bX2XD) (tampering with a witness - I count)
                            Notice of forf'eiture




              Filed in open courl    lhis----------------   ay,

                   o                        D.2

                                          ('le   rk

                             Bail,   {
